EXHIBIT 21 Subsidiaries of Registrant Unless otherwise indicated, Avatar owns, directly or through a subsidiary, all of the outstanding capital stock or is the sole member of each of the active subsidiaries listed below: Name State of Incorporation Avatar Properties Inc. Florida Avatar Communities, Inc. Florida Avatar Legacy Developers, Inc. Florida Avatar Asset Management, Inc. Florida Avatar New Homes of Florida, Inc. Florida Avatar Ocean Palms, Inc. Florida Avatar Realty, Inc. Delaware Avatar Realty of Arizona, Inc. Arizona Banyan Bay Corporation Florida Bellalago Food and Beverage, Inc. Florida Poinciana New Township, Inc. Florida Avatar Poinciana, Inc. Florida Prominent Title Insurance Agency, Inc. Florida Rio Rico Properties Inc. Arizona Avatar Homes of Arizona, Inc. Arizona Bella Vista at Rio Rico Development, Inc. Arizona Piedras Blancas at Rio Rico Development Corporation Arizona Ranchos del Rio at Rio Rico Development Corporation Arizona Rio Rico Realty, Inc. Arizona Avatar Retirement Communities, Inc. Delaware Solivita at Poinciana, Inc. Florida Solivita at Poinciana Food and Beverage, Inc. Florida Solivita at Poinciana Golf Club, Inc. Florida Solivita at Poinciana Recreation, Inc. Florida Solivita Properties Inc. Florida Solivita Realty, Inc. Florida Consolidated Limited Liability Companies Avatar Seasons, LLC Florida Avatar Turtle Creek, LLC Florida Bridges Arizona, LLC Arizona Del Corazon Arizona, LLC Arizona Banyan Bay Land, LLC Florida JCH Group, LLC Delaware Avatar Properties of Arizona, LLC (f/k/a Joseph Carl Homes, LLC) Arizona JCH Construction, LLC Arizona JCH Construction, LLC Nevada JCH Estrella, LLC Arizona Joseph Carl Homes, LLC Nevada JCH Denali, LLC Nevada JEN Florida II, LLC Delaware Poinciana Parkway Company, LLC Delaware TerraLargo Land, LLC Florida
